Order entered March 27, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01356-CV

                    OLGA LESYA SYTNIANSKA ZEDRICK, Appellant

                                                 V.

                                STANISLAV BILDER, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-04816-2017

                                            ORDER
       Before the Court is appellant’s March 22, 2019 motion to extend time to file her brief on

the merits. We GRANT the motion. We ORDER the brief tendered to this Court by appellant

March 22, 2019 filed as of the date of this order.

       Appellee’s motion to dismiss the appeal remains pending. We SUSPEND the deadline

for appellee’s brief on the merits pending resolution of the motion to dismiss.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE